Citation Nr: 1550060	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  11-14 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for migraine headaches.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a sleep disorder, to include as secondary to the service-connected spine disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for benign prostatic hypertrophy (BPH), to include as secondary to the service-connected spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 1999.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction resides with the Waco, Texas RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues for (1) an increased rating for the service-connected spine disability; (2) an increased rating for hearing loss; (3) an increased rating for hemorrhoids; (4) service connection for diabetes; (5) service connection for a prostate condition (other than BPH); (6) service connection for hypertension; and (7) service connection for leukemia have been raised by the record in a September 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In his May 2011 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing.  The Veteran was scheduled for a hearing in July 2015, but failed to appear.  

A review of the June 2015 hearing notice letter shows that it was mailed to the Veteran at an address in Cleburne, Texas.  However, subsequent correspondence and the Veterans Appeals Control and Locator System (VACOLS), shows that the Veteran's current address is in Clifton, Texas.  This evidence suggests that the notice of the July 2015 Board hearing was sent to the wrong address; as such, the Board finds the Veteran should be rescheduled for a Travel Board hearing.  See 38 C.F.R. § 20.704 (2015). 

In light of the foregoing, and because the RO schedules Travel Board hearings at local VA offices, a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015), and ensure that the letter is sent to the Veteran's current address.  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

